DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, in the reply filed on 3/16/2021 is acknowledged.
Claims 2-8, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch, (US 2015/0239196) in view of Whittington, (US 5370336).

Regarding claim 1, Wetsch discloses: A web inflation and sealing apparatus (Fig. 3, inflation and sealing device 101) comprising: 

a support member (Fig. 3, support member 136) for holding a supply of web material; 

an inflation and sealing assembly (Fig. 2, inflation and sealing assembly 103) operable to inflate the web material with a fluid by directing the fluid between superimposed plies of the web material and to seal the plies together to seal the fluid therein; and 

a guide member (Fig.2, Guide 138) positioned between the support member and the inflation and sealing assembly such that when the web material is routed from the supply toward the inflation and sealing assembly via the guide member the web material follows a curved longitudinal path, wherein the guide member defines a web-supporting surface extending transversly to the longitudinal path, and 

Wetsch does not explicitly disclose: “wherein the guide member includes an elevated profile portion defining at least a portion of the web-supporting surface”.

Whittington teaches: “wherein the guide member (Fig. 1-3, roll holder 24) includes an elevated profile portion (Fig. 2-2a, mandrel 34) defining at least a portion of the web-supporting surface”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide bar of Wetsch 

Regarding claim 10, the modified Wetsch further discloses: the guide member (Fig. 1-3, roll holder 24) comprises a cylindrical rod (Whittington - Fig. 2-2a, roll support shaft 28) and a collar (Fig. 2-2a, mandrel 34) coaxially coupled to the rod, and wherein the collar provides the elevated profile portion.

Regarding claim 11, the modified Wetsch further discloses: a support structure (Wetsch – Fig. 1 Support Member 141) from which the support member (Fig. 3, support member 136) and the rod extend (Wetsch, Fig.2, Guide 138, replaced by Fig. 2-2a, roll support shaft 28), and wherein the collar  (Fig. 2-2a, mandrel 34)  is positioned at a base of the rod proximate the support structure.

Regarding claim 12, the modified Wetsch further discloses: the inflation and sealing assembly includes an inflation nozzle (Fig. 3, inflation tip 142 of nozzle 140 (nozzle not labeled)), and wherein the collar is positioned at a location along a length of the guide member closest to an outlet of the nozzle (Based upon the drawings of Whittington, the mandrel 34 is positioned nearest the end of the support side.  When applied in combination to Wetsch, the mandrel would be positioned nearest the support member 141  As such, this would meet the claim limitations).

Regarding claim 13, the modified Wetsch further discloses: the collar (Whittington - Fig. 2-2a, mandrel 34) is movable (Whittington – Col. 3, line 42, “a mandrel 34 slidably mounted on the spindle.“) along a length of the rod (Whittington - Fig. 2-2a, roll support shaft 28).

Regarding claim 14, the modified Wetsch further discloses: the collar is removably coupled to the rod. (While it is not explicitly stated, it is obvious from the drawings that the mandrel 34 is not permanently attrached to the rod of its device.  This is obvious as the ability to slide on its spring means that it must not be permanently attached in any way).

Regarding claim 15, the modified Wetsch further discloses: the collar (Fig. 2-2a, mandrel 34) is conical (as seen in Fig. 2 and 2a) in shape.

Regarding claim 16, the modified Wetsch further discloses: a roller (Figs. 2 and 2a, spindle 32) rotatably coupled to a support structure of the inflation and sealing apparatus, and wherein an outer surface of the roller defines, at least in part, the web-supporting surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are numerous pieces of prior art that deal with a spindle with a mandrel that can move and or expand.  Specific examples of this include Grettve, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731